Citation Nr: 1704501	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes the issue of entitlement to service connection for a right wrist disability is presently in appellate status.  However, following a May 8, 2009 Board decision, which denied entitlement to this issue, the Veteran requested reconsideration in May 29, 2008 correspondence.  The Board has now initiated actions to resolve that matter.  As such, this issue will be addressed in a future Board decision following resolution of the Veteran's reconsideration request.  

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

In July 2009, the Veteran filed a claim for service connection for a pulmonary disability, claimed specifically as bronchitis and costochondritis.  The Veteran asserted his pulmonary disorder was due to in-service tuberculosis exposure.  Since that time, the Veteran has also alleged his pulmonary disability was caused by asbestos exposure in service. 

The Veteran's service treatment records (STRs) indicate he was treated for viremia in service in July 1971, as well as an upper respiratory infection in December 1978.  There is no indication the Veteran was diagnosed with or treated for tuberculosis in service; however, he asserts that he was exposed to the condition when he was hospitalized for a cyst removal, and also aboard the USS Manley.  The Veteran's military personnel file (MPF) shows his military occupational specialty (MOS) was Fire Control Technician, and in a May 2002 memorandum, VA determined this occupation had a high probability for exposure to asbestos.  

In the course of this appeal, the Veteran has been treated for bronchitis and costochondritis at the Houston VAMC.  His records also indicate he has been prescribed albuterol.  To date, however, the Veteran has not been afforded a VA examination.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds sufficient evidence of record to obtain a VA examination and medical opinion addressing the etiology of the Veteran's bronchitis and costochondritis.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities from the Houston VAMC, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all pulmonary disorders present during the period of the claims, to specifically include bronchitis and costochondritis.  All evidence must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each pulmonary disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to include in-service treatment for upper respiratory infections, potential asbestos exposure in service, or potential tuberculosis exposure in service.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service.  The examiner should not assume that the Veteran was exposed to tuberculosis or asbestos in service unless there is other evidence corroborating such exposure.  Otherwise, the examiner should assume that the Veteran is a reliable historian for purposes of the opinions.

If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  The RO or the AMO should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




